DETAILED ACTION
This Office Action is in response to Applicants application filing on March 18, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.  This application is a divisional of U.S. application 16/505,014, now U.S. Patent 11,113,111 and a divisional of U.S. application 15/497,917, now U.S. Patent 10,387,203.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 03/18/2021 and 04/21/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-21 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for task classification and assignment which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 8 and product Claim 15.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
receiving, from a first computing device, user defined parameters associated with at least one user; 
receiving, from a second computing device different from the first computing device, auxiliary data associated with the at least one user; 
generating, by a third computing device, at least one work profile based on the received user defined parameters and auxiliary data; and 
determining, by the third computing device, an affinity between a task component and the generated at least one work profile.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes .  receiving parameters and data, generating a profile, and determining a similarity between a task and a profile recites a concept performed in the human mind.  But for the “a first computing device”, “a second computing device”, and “a third computing device” language, the claim encompasses a user simply gathering user data and auxiliary data to generate a profile and match a job to the best candidate using his/her mind.  The mere nominal recitation of one or more generic computing devices does not take the claim limitation out of the mental process grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors and memory comprising instructions in Claim 8 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable media storing computer executable instructions in Claim 15 appears to be just software.  Claims 8 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite by a first, second, and third computers (Claim 1) one or more processors and a memory comprising instructions (claim 8) and/or non-transitory computer-readable media storing computer executable instructions (Claim 15). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [par. 0038] about implantation using general purpose or special purpose computing devices [first computing device 104 is illustrated as a desktop computer and the example second computing device 106 is illustrated as a mobile device, the first computing device 104 and/or the second computing device 106 may be any computing device with network capabilities and/or 
access to workload distribution software or applications.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-14, and 16-21 further define the abstract idea that is present in their respective independent claims 1, 8, and 15 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-14, and 16-21 are directed to an abstract idea.  Thus, the claims 1-21 are not patent-eligible.

Claim Objections
Claim 2 objected to because of the following informalities: on the last line the claim includes wording “second skillet”.  The Examiner believes this should be second skillset.  Appropriate correction is required.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambroschini U.S. Publication 2015/0088568 A1 (hereafter Lambroschini).
Regarding claim 1, receiving, from a first computing device (candidate device 12(1)), user defined parameters (job opportunity) associated with at least one user (par. 0043, the candidate profiles can be input through form(s) requested by users of the candidate computing devices 12(1)-12(n) using a web browser executed on the candidate computing devices 12(1)-12(n) as illustrated in FIG. 3.); 
receiving, from a second computing device (employer device 14) different from the first computing device (candidate device 12(1)), auxiliary data (job opportunity) associated with the at least one user; 
generating, by a third computing device (job match management device 16 (Fig. 2 incorrect has 14)), at least one work profile based on the received user defined parameters and auxiliary data; and 
determining, by the third computing device (job match management device 16), an affinity between a task component and the generated at least one work profile (par. 0064, job match management computing device 16 can assist employers with finding one or more candidates for a potential job opportunity using as an exemplary process illustrated in FIG. 12.).

Regarding claim 2, wherein the task component is associated with a plurality of skillsets, wherein the at least one work profile is a combined profile comprising at least a first work profile and a second work profile, wherein the first work profile is associated with a first user having a first skillset of the plurality of skillsets, and wherein the second work profile is associated with a second user having a second skillet of the plurality of skillsets (work profile for each candidate using candidate devices 12(1)-(n).  par. 0045, the job match management computing device 16 provides selectable forms on a web page including skill sets represented in a searchable hierarchical structure to the candidate computing devices 12(1)-12(n). The skill sets includes job skills and associated job sub-skills hierarchically represented as illustrated in FIG. 5. By providing the skill set in a hierarchical structure, the technology provides advantages of more easily finding and more flexibility in selecting the job-skills and job sub-skills.).

Regarding claim 3, wherein the user defined parameters correspond to skillsets, certifications, or billable rate and wherein the auxiliary data corresponds to a completion history of task components assigned to the at least one work profile, a reputation, a history of task complexity, or user behavior (par. 0043, step 205 where, the job match management computing device 16 receives, from the candidate computing devices 12(1)-12(n), candidate information including identifying information and a plurality of job skills of the candidate.).


Regarding claim 5, further comprising: identifying, by the third computing device, a task associated with a plurality of skillsets (par. 0016, flowchart illustrating a method for identifying job by matching candidate skill sets and required skills of the job;); 
determining the task component is associated with at least one skillset of the plurality of skillsets, wherein the determining the affinity between the task component and the generated at least one work profile is based on the at least one skillset (Fig. 9, step 930; determine percentage of match.  Step 935; match >- threshold?); and 
in response to determining that the affinity satisfies a threshold, allocating the task component to the at least one work profile (par. 0052, the job match management computing device 16 checks if the determined percentage of match is above a required threshold to decide whether the job skill set of the candidate matches with the one or more job opportunities,).

Regarding claim 6, further comprising: dividing the task into a plurality of task components, wherein each task component of the plurality of task components is associated with a skillset of the plurality of skillsets; and identifying, based on respective affinities, a respective work profile for each task component of the plurality of task components (par. 0046, the job match management computing device 16 obtains previously stored rating parameters to the requesting one of the candidate computing device 12(1)-12(n) to rate or assess each of the received job sub-skill or job sub-skills via an interface, although job match management computing device 16 can provide the obtained job skill or job sub-skill and the rating parameter using other techniques.).

Regarding claim 7, wherein the dividing is based on at least one of skillset, amount of work, confidentiality, urgency, or any combination thereof (par. 0054, he job match management computing device 16 computes total points (total) of the required skills or required sub-skills of the job opportunity by adding all the stored ratings of each of the required skills or required sub-skills and computes the total rating for each job skill allocated by the candidate (points given as illustrated in FIG. 10) by adding all the rating parameters of the job skill or job sub-skills as further illustrated in FIG. 10.).
Claim 8 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 12 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 7 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claims 1 or 8 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claims 2 or 9 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claims 3 or 10and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claims 5 or 12 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claims 6 or 13and therefore rejected under the same rationale. 
Claim 21 is substantially similar to claims 7 or 14 and therefore rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambroschini U.S. Publication 2015/0088568 A1 (hereafter Lambroschini) in view of Olding et al. U.S. Publication 2012/0029963 A1 (hereafter Olding).
Regarding claim 4, Lambroschini discloses that of claim 1 but fails to disclose generating a model for determining affinity between tats and profiles. 
Olding discloses, in the same field of invention, further comprising generating a model based on the at least one work profile, wherein the determining the affinity between the task component and the generated at least one work profile comprises applying the task component to the generated model and receiving the affinity as an output of the generated model (par. 0054, a machine learning model is trained using many workers' attributes and their performance on tasks, and this trained model is then used to predict a worker's performance on future tasks. These predictions may be used to determine which worker's to assign which tasks, as discussed herein.) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device and methods for assigning job task or opportunity as disclosed by Lambroschini with the trained model as taught by Olding for managing workers and tasks as combining known prior art elements yields predictable results. 

Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claims 4 or 11 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to job and task matching to employees or candidates including associated methods and systems.
U.S. Patent 10,412,024 B2 Resource evaluation for complex task evaluation.
U.S. Publication 2016/0140479 A1 Adaptive task assignment to improve skill growth and balance service level agreements.
U.S. Publication 2015/0213393 A1 Methods and systems for presenting task information to crowdworkers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        December 12, 2022.